Case 0:19-cv-61880-BB Document 8 Entered on FLSD Docket 10/01/2019 Page 1 of 2



                                       UNITED STATES DISTRICT COURT
                                       SOUTHERN DISTRICT OF FLORIDA
                                        CASE NO.: 19-cv-61880-BLOOM/Valle

 BRANDON ARNEAUD,
        Plaintiff,

 vs.
 PLAN B WELLNESS CENTER, LLC,
       Defendant.
 _________________________________/
                          MOTION FOR ENTRY OF CLERK’S DEFAULT

        Plaintiff BRANDON ARNEAUD (“Plaintiff”), by and though undersigned counsel,

 pursuant to Rule 55(a) of the Federal Rules of Civil Procedure, hereby moves the Clerk to enter a

 Default against Defendant PLAN B WELLNESS CENTER, LLC (“Defendant”). Plaintiff

 effectuated service of the summons and operative complaint on Defendant on August 27, 2019.

 Attached hereto as Exhibit “A” is a copy of the applicable Affidavit of Service. Defendant’s failure

 to plead or otherwise defend is evidenced by the record, in that, to date, no filings whatsoever have

 been submitted by Defendant.

        DATED: October 1, 2019
                                                               Respectfully Submitted,
                                                                /s/ Jibrael S. Hindi                                   .
                                                               JIBRAEL S. HINDI, ESQ.
                                                               Florida Bar No.: 118259
                                                               E-mail:      jibrael@jibraellaw.com
                                                               THOMAS J. PATTI, ESQ.
                                                               Florida Bar No.: 118377
                                                               E-mail:      tom@jibraellaw.com
                                                               The Law Offices of Jibrael S. Hindi
                                                               110 SE 6th Street, Suite 1744
                                                               Fort Lauderdale, Florida 33301
                                                               Phone:       954-907-1136
                                                               Fax:         855-529-9540
                                                               COUNSEL FOR PLAINTIFF
                                                                                                                PAGE | 1 of 2
                                   LAW OFFICES OF JIBRAEL S. HINDI, PLLC
           110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                     www.JibraelLaw.com
Case 0:19-cv-61880-BB Document 8 Entered on FLSD Docket 10/01/2019 Page 2 of 2



                                        CERTIFICATE OF SERVICE

        The undersigned hereby certifies that, on October 1, 2019, a copy of the Order on Default

 Procedures [D.E. 7], and a copy of this Motion for Entry of Clerk’s Default, was mailed to

 Defendant at:

        Plan B Wellness Center, LLC
        c/o Pollicella and Associates
        4312 E. Grand River
        Howell, MI 48843
                                                                /s/ Jibrael S. Hindi                                   .
                                                               JIBRAEL S. HINDI, ESQ.
                                                               Florida Bar No.: 118259




                                                                                                                PAGE | 2 of 2
                                   LAW OFFICES OF JIBRAEL S. HINDI, PLLC
           110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                     www.JibraelLaw.com
